Citation Nr: 1605859	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a broken jaw.

4.  Entitlement to service connection for migraines, including as due to residuals of a broken jaw.

5.  Entitlement to an initial rating greater than 20 percent for a cervical spine disability.

6.  Entitlement to an initial rating greater than 20 percent for a lumbosacral spine disability.

7.  Entitlement to an initial rating greater than 10 percent for a right wrist disability.

8.  Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to a service-connected cervical spine disability, a service-connected lumbosacral spine disability, and service-connected radiculopathy of the right lower extremity.

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied, in pertinent part, the Veteran's claims of service connection for residuals of a right knee injury, tinnitus, residuals of a broken jaw, migraines, including as due to residuals of a broken jaw, and for bilateral hearing loss.  The RO also granted the Veteran's claims of service connection for a cervical spine disability (which was characterized as cervical spine degenerative joint disease, degenerative disc disease, and strain), assigning a 20 percent rating effective March 31, 2009, a lumbosacral spine disability (which was characterized as lumbosacral strain, sprain, degenerative disc disease, and degenerative joint disease, assigning a 20 percent rating effective March 31, 2009, and for a right wrist disability (which was characterized as right wrist sprain and osteoarthritis), assigning a 10 percent rating effective March 31, 2009.  The Veteran disagreed with this decision in June 2010.  He perfected a timely appeal in March 2013.  A videoconference Board hearing was held at the RO in December 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a December 2014 rating decision, the RO granted a claim of service connection for radiculopathy of the right lower extremity as due to a service-connected lumbosacral spine disability.  The RO noted in this decision that, because this disability was considered a residual of the Veteran's service-connected lumbosacral spine disability, a higher initial rating claim for radiculopathy of the right lower extremity was considered part of the Veteran's current appeal.  See also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).

The Board notes in this regard that, in statements on the record at his December 2015 hearing, the Veteran requested that his appeal for service connection for bilateral hearing loss be withdrawn.  See Board hearing transcript dated December 3, 2015, at pp. 2.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran essentially contends that he is not employable by reason of his service-connected cervical spine disability, service-connected lumbosacral spine disability, and service-connected radiculopathy of the right lower extremity.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

The issue of entitlement to an initial rating greater than 10 percent for a right wrist disability also is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In statements made on the record at his December 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for service connection for bilateral hearing loss be withdrawn.

2.  The record evidence is in relative equipoise as to whether the Veteran's residuals of a right knee injury are related to active service.

3.  The record evidence indicates that the Veteran's current tinnitus is related to active service.

4.  The record evidence does not show that the Veteran experiences any disability due to his claimed migraines which could be attributed to active service.

5.  The record evidence shows that the Veteran incurred a broken jaw as the result of willful misconduct during active service.

6.  The record evidence does not show that the Veteran experiences any disability due to his claimed residuals of a broken jaw which could be attributed to active service.

7.  The record evidence shows that the Veteran's service-connected cervical spine disability is manifested by, at worst, complaints of neck pain, flexion limited to 30 degrees, tenderness to palpation, and mild degenerative joint disease.

8.  The record evidence shows that, effective January 5, 2010, the Veteran's service-connected lumbosacral spine disability is manifested by flexion limited to 20 degrees with significant pain.

9.  The record evidence shows that the Veteran's service-connected radiculopathy of the right lower extremity is manifested by, at worst, mild radiculopathy.


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Residuals of a broken jaw were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301, 3.303, 3.304 (2015).

4.  Migraines were not incurred in or aggravated by active service, including as due to residuals of a broken jaw.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for an initial rating greater than 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243-5242 (2015).

6.  The criteria for an initial 40 percent rating, and no higher, effective January 5, 2010, for a lumbosacral spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243-5242 (2015).  

7.  The criteria for an initial rating greater than 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2015).

8.  The criteria for withdrawal of an appeal by the appellant have been met on the issues of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for residuals of a right knee injury and for tinnitus, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's service connection claims for residuals of a broken jaw and for migraines, including as due to residuals of a broken jaw, the Board notes that, in letters issued in September and October 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for residuals of a broken jaw or for migraines.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's higher initial rating claims for a cervical spine disability, a lumbosacral spine disability, and for radiculopathy of the right lower extremity are "downstream" elements of the AOJ's grant of service connection for these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted above, in September and October 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claims for a cervical spine disability, a lumbosacral spine disability, and for radiculopathy of the right lower extremity, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issues of service connection for a cervical spine disability, a lumbosacral spine disability, and for radiculopathy of the right lower extremity, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Oregon Department of Veterans Affairs.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

With respect to the service connection claims for residuals of a broken jaw and for migraines, there is no competent evidence, other than the Veteran's statements, which indicates that residuals of a broken jaw or migraines may be associated with service.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With respect to the higher initial rating claims for a cervical spine disability, a lumbosacral spine disability, and for radiculopathy of the right lower extremity, the Veteran has been provided with VA examinations which address the current nature and severity of each of these service-connected disabilities.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the higher initial rating claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred residuals of a right knee injury, tinnitus, residuals of a broken jaw, and migraines during active service.  He alternatively contends that his residuals of a broken jaw caused or aggravated (permanently worsened) his migraines.  He also contends that, although he was involved in a fight during active service where he broke his jaw and incurred residuals of a broken jaw, he was acting in self-defense and the service department's finding that his involvement in a fight constituted willful misconduct (barring receipt of VA disability compensation) should be disregarded.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Court has added tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain, 27 Vet. App. at 258.  Because residuals of a broken jaw and migraines are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.  In contrast, because tinnitus is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating this claim.  Id.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran's residuals of a right knee injury are related to active service.  The Veteran has asserted in lay statements and Board hearing testimony that he incurred residuals of a right knee injury during active service as a result of frequent parachute jumps.  The Board notes initially that the Veteran's DD Form 214 reflects that he was awarded the Parachutist Badge; thus, his lay statements concerning in-service incurrence of residuals of a right knee injury as a result of frequent parachute jumps are considered credible because they are consistent with the facts and circumstances of his active service.  The Board next notes that there is medical evidence both for and against the Veteran's claim.  For example, on VA joints examination in January 2010, the Veteran's complaints included increased right knee pain "in the morning when he gets out of bed."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he had served with the U.S. Army 82nd Airborne Division and had made 50 parachute jumps while on active service.  He rated his baseline right knee pain as 3/10 on a pain scale with flare-ups to 10/10 (or the worst imaginable pain) and his current right knee pain was 5/10 on a pain scale.  His right knee pain was sharp, occurred daily, and lasted from 30-60 minutes after getting up in the morning.  He reported experiencing knee popping, locking, and cracking, but denied any swelling or redness.  He wore a right knee brace most of the time.  

Physical examination in January 2010 showed a slightly antalgic gait favoring the right, mild fluid in the right knee, tenderness to palpation in the medial, lateral, and anterior joint lines in the right knee, tenderness to palpation in the patellar tendon, no popliteal tenderness, no ligamentous laxity, and 5/5 strength on knee flexion and extension.  X-rays of the right knee were unremarkable.  The VA examiner opined that it was at least as likely as not that the Veteran's right knee disability (which he diagnosed as patellofemoral pain syndrome of the right knee) was related to active service.  The rationale for this opinion was the Veteran's history of parachute jumps during active service.  The diagnoses included patellofemoral pain syndrome of the right knee.

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in July 2014, the Veteran's complaints included right knee aching and throbbing.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported injuring his knee and making 50-60 parachute jumps during active service.  He reported injuring his right knee following an in-service parachute jump.  There was a full range of motion without objective evidence of painful motion in the right knee.  There was no additional limitation of motion in the right knee following repetitive testing.  Physical examination of the right knee showed tenderness to palpation, 4/5 strength on flexion and extension, no joint instability, no history of recurrent patellar subluxation/dislocation, tenderness to palpation over the anterior medial joint and lateral joint lines.  The Veteran occasionally used a brace for ambulation.  X-rays did not show the presence of traumatic arthritis or patellar subluxation.  The VA examiner opined that it was less likely than not that the Veteran's right knee disability was related to active service.  The rationale for this opinion was that, although the Veteran complained of injuring his right knee during active service, his complaints were attributed to a thigh injury and "a strained strap muscle with no notation of any knee complaints."  The rationale also was that there was no continuity of symptomatology since service separation and the Veteran's current right knee x-rays showed no post-traumatic degenerative changes.  The diagnosis was right knee strain.

The Veteran consistently has asserted that he injured his right knee following a parachute jump while on active service.  The Board has found his reports of an in-service right knee injury following a parachute jump to be credible because they are consistent with the facts and circumstances of his active service.  There is medical evidence of record both for and against the Veteran's claim.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of a right knee injury is granted.  See also 38 C.F.R. § 3.102 (2015).

The Board next finds that the evidence supports granting the Veteran's claim of service connection for tinnitus.  The Veteran has contended in lay statements and Board hearing testimony that he incurred tinnitus during active service as a result of exposure to in-service acoustic trauma (specifically, rifle fire from M-16 caliber rifles).  See, for example, Board hearing transcript dated December 3, 2015, at pp. 9.  The Board finds the Veteran's lay statements and hearing testimony concerning in-service exposure to significant acoustic trauma from M-16 rifle fire to be credible because they are consistent with the facts and circumstances of his service.  The Board notes in this regard that the Veteran's DD Form 214 shows that he was awarded the M-16 Expert Badge.  Thus, the Board finds it reasonable to infer from this award that the Veteran was exposed to significant in-service acoustic trauma from the firing of M-16 rifles.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Veteran also has asserted consistently in his lay statements and Board hearing testimony that he experienced tinnitus continuously since his service separation.  As noted elsewhere, the Court has added tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a) for which service connection is available on a presumptive basis.  See Fountain, 27 Vet. App. at 258.  

The record evidence supports granting service connection for tinnitus.  For example, on VA outpatient treatment in October 2009, the Veteran's complaints included constant ringing bilateral tinnitus.  A significant in-service noise exposure history "from weapons fire and aircraft" was reported.  A history of subjective tinnitus was noted.  On audiology evaluation that same month, in October 2009, the Veteran's complaints, in-service noise exposure history, and medical history all were unchanged.  Objective examination showed the presence of bilateral sensorineural hearing loss.

On VA (contract) audiology examination in December 2009, the Veteran's history included intermittent bilateral tinnitus since 1980 and constant bilateral tinnitus in the previous year.  An in-service history of noise exposure from artillery, mortars, improvised explosive devices (IEDs), small weapons (rifles), aircraft/jet engines, and heavy trucks/machinery was reported.  He also reported wearing hearing protection consistently during service.  He reported further working at Boise Paper for 30 years following service separation and wearing hearing protection consistently during this employment.  The VA (contract) examiner opined that it was less likely than not that the Veteran's tinnitus was related to active service.  The rationale for this opinion was that there were no complaints of tinnitus in the Veteran's claims file and he reported significant post-service noise exposure from working at Boise Paper.  The diagnoses included subjective tinnitus.

The Board acknowledges that, following VA examination in December 2009, the examiner provided a negative nexus opinion concerning the contended etiological relationship between the Veteran's current tinnitus and active service.  Having reviewed this opinion, the Board finds that it is less than probative.  It is well-settled that the absence of contemporaneous service treatment records is insufficient to reject a service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Because the December 2009 VA examiner relied, at least in part, on the absence of service treatment records showing complaints of or treatment for tinnitus as support for his negative nexus opinion, the Board finds that this opinion is not probative on the issue of whether the Veteran's tinnitus is related to active service.

The Veteran has reported consistently during the pendency of this appeal that he was exposed to significant in-service acoustic trauma from M-16 rifles.  It is reasonable to infer from a review of his DD Form 214 that he was, in fact, exposed to significant in-service acoustic trauma from M-16 rifles because he was awarded the M16 Expert Badge.  See Bastien, 599 F.3d at 1306.  The Veteran also has reported consistently that he experienced tinnitus continuously since his service separation, establishing a continuity of symptomatology for this chronic disease.  See Fountain, 27 Vet. App. at 258.  The medical evidence also establishes that he currently experiences subjective bilateral tinnitus.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  See also 38 C.F.R. § 3.102 (2015).

The Board next finds that the Veteran's claim of service connection for residuals of a broken jaw must be denied as a matter of law.  The Veteran essentially contends that, although he broke his jaw as a result of his own willful misconduct during active service, the service department finding of willful misconduct should be set aside or ignored by the Board and service connection should be awarded for residuals of a broken jaw.  The Board notes in this regard that compensation for disabilities incurred through willful misconduct generally is precluded as a matter of law.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2015); see also VAOPGPREC 2-97 (Jan. 16, 1997).  The Veteran's available service personnel records show that a line of duty investigation was conducted in July 1980 following the Veteran's involvement in an altercation with another service member in June 1980.  A review of the July 1980 line of duty investigation report indicates that the service department concluded that the Veteran's injury (a broken mandible) was the result of his own misconduct because he started the altercation which resulted in his injury.  The investigation report notes that the Veteran "admitted to striking the first blow" in the altercation which resulted in his broken jaw.  The investigation report also concluded that the Veteran's injury was due to his own willful misconduct and was not incurred in the line of duty.  Both the appointing authority and the reviewing authority approved the investigation report.  The Veteran's available service personnel records also indicate that his attempted appeal of this line of duty determination also was denied while he was on active service.  The Board next notes that, in general, it is bound by service department determinations concerning willful misconduct.  See generally 38 C.F.R. § 3.1(n) (2015).  And a finding of willful misconduct is determinative where it is the proximate cause of an injury.  See 38 C.F.R. § 3.1(n)(3) (2015).  In this case, the service department determined that the Veteran's willful misconduct in starting an altercation with another service member was the proximate cause of his broken jaw (or mandible).  The Veteran also has not identified or submitted any evidence demonstrating that his broken jaw was not the result of his own willful misconduct.  Thus, the Board finds that service connection for residuals of a broken jaw is denied as a matter of law.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board next notes that the preponderance of the evidence is against granting the Veteran's claim of service connection for migraines, including as due to residuals of a broken jaw.  As noted above, service connection for residuals of a broken jaw has been denied as a matter of law in this decision.  And, as such, the Veteran is not entitled to service connection for migraines as due to residuals of a broken jaw which was the result of the Veteran's own willful misconduct during active service.

The Veteran also is not entitled to service connection for migraines on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304 (2015).  The Veteran essentially contends that he incurred migraines during active service and experienced continuous disability due to migraines since his service separation.  The record evidence does not support these assertions.  It shows instead that, despite the Veteran's assertions to the contrary, he was not diagnosed as having or treated for migraines at any time during or after active service.  The Board again notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  

The post-service evidence also shows no complaints of or treatment for migraines at any time since the Veteran's service separation.  For example, on private outpatient treatment in January 1998, the Veteran's complaints included headaches which had occurred for the previous year and were "frontal, band-like radiating back to the occiput" and occurred 4 times a week.  "When severe he can notice some photophobia.  They can last up to three days, and nothing really helps."  A screening neurological examination was "intact."  The impressions included headaches, "some of which have vascular features, although their primary pattern is more muscle contraction type."

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced migraines at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of migraines at any time during the pendency of this appeal.  In summary, the Board finds that service connection for migraines, including as due to residuals of a broken jaw, is not warranted.

Higher Initial Rating Claims

The Veteran contends that his service-connected cervical spine disability, lumbosacral spine disability, and radiculopathy of the right lower extremity are all more disabling than currently (and initially) evaluated.  

Laws and Regulations

The Veteran's service-connected cervical spine disability and his service-connected lumbosacral spine disability currently are each evaluated as 20 percent disabling effective March 31, 2009, by analogy to 38 C.F.R. § 4.71a, DC 5243-5242 (intervertebral disc syndrome-degenerative arthritis of the spine).  See 38 C.F.R. § 4.71a, DC 5243-5242 (2015).

Under the General Rating Formula For Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The Veteran's service-connected radiculopathy of the right lower extremity currently is evaluated as 10 percent disabling effective July 18, 2014, by analogy to 38 C.F.R. § 4.124a, DC 8520 (paralysis of sciatic nerve).  See 38 C.F.R. § 4.124a, DC 8520 (2015).  A 10 percent rating is assigned under DC 8520 for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned under DC 8520 for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the cervical vertebrae and the lumbar vertebrae are each considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The Veteran's available service treatment records show that, at his enlistment physical examination in January 1979, the Veteran denied all relevant pre-service medical history.  Clinical evaluation of his spine and lower extremities was normal.

On outpatient treatment later in 1979 (the month is smudged and illegible), the Veteran complained of pain in the right leg and numbness around the right hip.  He described his pain as a warm or burning pain "that runs just above the numb area."  He also complained of a lump in the upper thigh that moved "just above the numb area."  Objective examination of the right thigh showed a full range of motion with pain on flexion in the anterior upper 1/3 of the thigh, a 1 centimeter (cm) area of numbness in the anterior upper 1/3 of the thigh, and inguinal nodes in the upper right thigh and chest.  The assessment was possible muscle spasm.

In July 1979, the Veteran complained of right thigh pain which had lasted for 2 weeks and which he described as burning and numbness in the mid-anterior thigh.  The assessment was myalgia paresthetica.

On outpatient treatment in June 1981, the Veteran complained of low back pain which had lasted for 3-4 days.  Objective examination showed he could walk "okay," normal deep tendon reflexes, and paravertebral lumbar muscle spasm.  The impression was strain/sprain.

At his separation physical examination in December 1981, prior to his separation from active service in January 1982, clinical evaluation of the Veteran's spine and lower extremities was normal.

The post-service medical evidence shows that, on private outpatient treatment in February 2007, the Veteran's complaints included neck discomfort which had lasted for 4 years.  Both chiropractic and acupuncture treatment had not helped.  Physical examination showed good peripheral pulses, good muscle mass, and crepitus and trigger points in the right rhombus and trapezius area.  The impression was musculoskeletal discomfort which "appears to be mechanical."  The Veteran was advised to undergo physical therapy.

In March 2007, the Veteran complained of a 21/2 week history of "increasing episodes of right arm and at other times right leg paresthesias and numbness."  He had experienced tingling and partial numbness of the right lower extremity while at work the day before which had lasted 2-3 hours.  "The leg symptoms were somewhat new."  Neurologic examination showed that the Veteran "had a difficult time relaxing and therefore I had a difficult time eliciting his [deep tendon reflexes, but he appeared to have an intact biceps and brachial radialis, but I could not accurately assess his triceps because of non-relaxation.  Quadriceps and Achilles were minimal."  The impressions included right lower extremity radiculopathy.

In April 2007, the Veteran complained of 2 episodes of right leg numbness.  "He has no clear associated weakness during these times, although on the more intense ones he did not try to get up and move around."  The numbness was distributed throughout the limb and "not a particular surface of the limb."  The private clinician stated, "The only explanation for these symptoms, I believe, is centrally, particularly given the lack of radicular pattern of the numbness...These very well might represent [transient ischemic attacks]."

On VA spine examination in January 2010, the Veteran's complaints included chronic neck pain, some mechanical neck locking, cracking, popping, and swelling, back pain, occasional back popping, cracking, locking, and swelling, and pain radiating down both legs, right greater than left.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He rated his neck pain as 4/10 on a pain scale at baseline with flare-ups to 10/10 (with 10/10 being the worst imaginable pain).  His neck pain at the examination was rated as 8/10.  He was never neck pain free and experienced flare-ups 10 times a month, each lasting from 30 minutes to all day.  He had 2-3 episodes of lost work, each lasting 1-2 days, due to neck pain in the previous 12 months.  His neck pain radiated down the right arm and in to the fingers.  He was back pain free occasionally with a baseline of 3/10 and flare-ups of 10/10.  His flare-ups occurred randomly but happened 3-4 times per week.  He wore a back brace and heel lifts which "have helped considerably" with his back pain.  He lost work 8-10 times, each episode lasting 1-2 days, due to back pain in the previous year.  He denied any bowel or bladder incontinence.  

Physical examination of the neck in January 2010 showed tenderness to palpation at the C7 dorsal process, a knot of muscle to the right of this area, symmetrical deep tendon reflexes, decreased sensation in the C6 and T1 distribution in the right arm, and positive cervical compression test for pain in the right scapular area.  Range of motion testing of the neck showed flexion to 30 degrees, extension to 27 degrees, right rotation to 30 degrees with pain beginning at 20 degrees, and left rotation to 21 degrees.  Physical examination of the back showed equal iliac crests, tenderness to palpation in the lumbosacral area, symmetrical deep tendon reflexes, 5/5 muscle strength, negative straight leg raising, a slightly antalgic gait favoring the right, and an ability to heel-toe walk "without too much difficulty."  Range of motion testing of the lumbosacral spine showed flexion to 20 degrees "with a lot of pain noted," right rotation to 13 degrees with pain at 10 degrees, and left rotation to 15 degrees with pain at 10 degrees.  X-rays of the cervical spine showed mild degenerative disc disease of the lower cervical spine.  X-rays of the lumbosacral spine showed mild degenerative changes, mild anterior wedging of the L3-L4 vertebra, likely chronic, and mild lumbar levoscoliosis.  The diagnoses included cervical spine degenerative joint disease and degenerative disc disease, lumbosacral spine degenerative joint disease and degenerative disc disease with chronic strain. 

On VA outpatient treatment in July 2010, the Veteran's complaints included neck and back pain.  He rated his pain as 9/10 on a pain scale.  Objective examination showed forward head posture, very stiff posture, a guarded gait, and straight leg raising to 80 degrees with low back pain.  Range of motion testing of the cervical spine showed extension to 30 degrees, flexion to 30 degrees on each side with pain, and rotation to 45 degrees on each side with pain.  Range of motion testing of the lumbosacral spine showed flexion to 30 degrees with increased pain, extension to 30 degrees with pain worse than on flexion, left side flexion to 30 degrees with pain, right side flexion to 45 degrees with pain, and rotation to 45 degrees bilaterally.  The assessment include chronic low back pain, neck pain, and signs and symptoms consistent with degenerative joint disease of the cervical and lumbar spine. 

VA x-rays of the Veteran's cervical spine taken in February 2014 showed increased interval degenerative changes "most evident at C5-C6."  VA magnetic resonance imaging (MRI) scan of the Veteran's lumbosacral spine taken in March 2014 showed "multi-level mild to moderate degenerative changes mainly affecting the lateral recesses and neural foramen."  VA computerized tomography (CT) scan of the Veteran's cervical spine taken in March 2014 showed mild degenerative changes but otherwise was negative.

On VA neck (cervical spine) conditions Disability Benefits Questionnaire (DBQ) in July 2014, the Veteran's complaints included pain in the center-right neck area with episodes of swelling and some tingling down the right arm in to the fingers "with no particular nerve distribution."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported experiencing flare-ups of neck pain.  "I will still be able to manage it but it is uncomfortable.  I rub it down and put a TENS meter on it.  I see a chiropractor which helps."  Range of motion testing of the cervical spine showed forward flexion to 40 degrees with objective evidence of painful motion beginning at 40 degrees, extension to 30 degrees with objective evidence of painful motion beginning at 30 degrees, right lateral flexion to 15 degrees with objective evidence of painful motion beginning at 15 degrees, left lateral flexion to 20 degrees with objective evidence of painful motion beginning at 20 degrees, right lateral rotation to 45 degrees with objective evidence of painful motion beginning at 45 degrees, and left lateral rotation to 35 degrees with objective evidence of painful motion beginning at 35 degrees.  There was no additional limitation of motion on repetitive testing.  Physical examination of the neck showed tenderness to palpation in the joints or soft tissues, no muscle spasm, guarding not resulting in abnormal gait or spinal contour, 5/5 muscle strength throughout except for 4/5 muscle strength on right wrist flexion and extension, no muscle atrophy, hypoactive deep tendon reflexes, decreased sensation in the right hand/fingers but otherwise normal sensation, no radicular pain or signs or symptoms due to radiculopathy, no spine ankylosis, no neurologic abnormalities, intervertebral disc syndrome but no incapacitating episodes, and tenderness to palpation over the C5-7 spinous processes, right semispinalis, and trapezius muscles.  X-rays of the cervical spine showed arthritis.  The VA examiner stated that he expected the Veteran to lose an additional 5 degrees of range of motion due to mild weakness, mild to moderate fatigability, and mild loss of coordination during flare-ups of pain.  The diagnoses were cervical strain, degenerative arthritis of the cervical spine, and intervertebral disc syndrome.

On VA back (thoracolumbar spine) conditions DBQ in July 2014, the Veteran's complaints included daily dull aching throbbing lumbosacral spine pain.  He also experienced occasional radiating pain "across the lower back and into the right buttock and right leg.  He has difficulty with bending, twisting, or lifting activities."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Range of motion testing showed forward flexion to 45 degrees with objective evidence of painful motion beginning at 45 degrees, extension to 15 degrees with objective evidence of painful motion beginning at 15 degrees, lateral flexion to 15 degrees with objective evidence of painful motion beginning at 15 degrees in each direction, right lateral rotation to 20 degrees with objective evidence of painful motion beginning at 20 degrees, and left lateral rotation to 25 degrees with objective evidence of painful motion beginning at 25 degrees.  There was no additional limitation of motion on repetitive testing.  

Physical examination of the lumbosacral spine in July 2014 showed tenderness to palpation in the L3-S1 spinous processes, right quadratus lumborum, and bilateral sacroiliac joints, no muscle spasms, guarding not resulting in abnormal gait or spinal contour, 5/5 muscle strength throughout except for 4/5 muscle strength on right knee extension, right ankle plantar flexion, right ankle dorsiflexion, and right great toe extension, no muscle atrophy, hypoactive reflexes, normal sensation throughout except for decreased sensation in the right lower leg/ankle and right foot/toes, negative straight leg raising bilaterally, mild intermittent pain, mild paresthesias/dysesthesias, and mild numbness of the right lower extremity, mild radiculopathy of the right lower extremity, no neurologic abnormalities, and intervertebral disc syndrome but no incapacitating episodes.  X-rays showed arthritis.  The Veteran occasionally used a back brace for ambulation.  The VA examiner stated that he expected the Veteran to lose an additional 5 degrees of range of motion due to mild to moderate weakness, mild to moderate fatigability, and mild to moderate loss of coordination during flare-ups of pain.  The diagnoses were lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome.


Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 20 percent for a cervical spine disability.  The Veteran contends that his service-connected cervical spine disability has worsened.  The record evidence does not support his assertions regarding an objective worsening of the symptomatology attributable to his service-connected cervical spine disability such that a higher initial rating is warranted.  It shows instead that this disability is manifested by, at worst, complaints of neck pain, flexion limited to 30 degrees, tenderness to palpation, and mild degenerative joint disease (as seen on VA examination in January 2010).  The Veteran's service treatment records show complaints of and treatment for neck pain in July 1981 which was diagnosed as neck strain.  The post-service evidence shows that, on VA neck conditions DBQ in July 2014, physical examination revealed cervical flexion limited to 35 degrees (with consideration of the DeLuca/Mitchell factors), tenderness to palpation, and intervertebral disc syndrome which was not incapacitating.  No cervical spine radiculopathy or ankylosis was noted.  The evidence does not indicate that the Veteran experiences forward flexion of the cervical spine to 15 degrees or less or ankylosis of the cervical spine or the entire spine (i.e., a 30, 40, or 100 percent rating under DC 5242) due to his service-connected cervical spine disability such that a higher initial rating is warranted for this disability at any time during the appeal period.  See 38 C.F.R. § 4.71a, DC 5242 (2015).  Although intervertebral disc syndrome was present on his VA examinations, because both the January 2010 and July 2014 VA examiners noted that the Veteran did not experience any incapacitating episodes, a higher initial rating under DC 5243 also is not warranted.  See 38 C.F.R. § 4.71a, DC 5243 (2015).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a higher initial rating for his service-connected cervical spine disability.  In summary, the Board finds that the criteria for an initial rating greater than 20 percent for a cervical spine disability have not been met.

The Board next finds that the evidence supports assigning an initial 40 percent rating, and no higher, effective January 5, 2010, for the Veteran's service-connected lumbosacral spine disability.  The Veteran contends that his service-connected lumbosacral spine disability has worsened.  The record evidence supports his assertions, at least effective January 5, 2010.  On VA examination on January 5, 2010, the Veteran's lumbosacral spine range of motion was limited severely to 20 degrees of flexion "with a lot of pain noted."  The VA examiner stated that the Veteran's back was beginning to flare-up when range of motion testing was conducted.  This examiner also stated that the Veteran likely would experience an additional loss of 5 degrees of range of motion due to the DeLuca factors.  The Veteran reported that flare-ups of back pain occurred at random although they occurred 3-4 times per week.  The Veteran's lumbosacral spine range of motion continued to be extremely painful on VA outpatient treatment in July 2010; although flexion had improved to 30 degrees, the Board finds it reasonable to infer that the July 2010 range of motion testing did not occur during a flare-up of back pain unlike what had occurred during range of motion testing at the January 2010 VA examination.  See Bastien, 599 F.3d at 1306.  Similarly, the Veteran's range of motion on flexion had improved to 45 degrees on VA examination in July 2014 but it remained painful and apparently was not tested during a flare-up of back pain.  Id.  The Veteran also still had tenderness to palpation in the L3-S1 spinous processes, right quadratus lumborum, and bilateral sacroiliac joints at this examination.  There is no indication, however, that the Veteran experienced either unfavorable ankylosis of the entire thoracolumbar spine or the entire spine (i.e., a 50 or 100 percent rating under DC 5242) such that an initial rating greater than 40 percent is warranted for his service-connected lumbosacral spine disability under DC 5242.  See 38 C.F.R. § 4.71a, DC 5242 (2015).  Nor is there any indication that the Veteran experienced incapacitating episodes of intervertebral disc syndrome at any time during the appeal period, although intervertebral disc syndrome was present on VA examination in July 2014.  See 38 C.F.R. § 4.71a, DC 5243 (2015).  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 40 percent rating, and no higher, effective January 5, 2010, for the Veteran's service-connected lumbosacral spine disability have been met.  See also 38 C.F.R. § 3.102 (2015).

The Board next finds that the preponderance of the evidence is against assigning an initial rating greater than 10 percent for radiculopathy of the right lower extremity.  The Veteran specifically contends that his right leg is more painful due to increasing symptomatology attributable to his service-connected radiculopathy of the right lower extremity.  The record evidence does not support his assertions regarding an objective worsening of this disability.  It shows instead that the Veteran's service-connected radiculopathy of the right lower extremity is manifested by, at worst, mild radiculopathy throughout the appeal period.  For example, it appears that the Veteran's mild radiculopathy associated with his service-connected lumbosacral spine disability first was noted on VA examination in July 2014.  As noted above, that examination documented the presence of mild intermittent pain, paresthesias/dysesthesias, and numbness of the right lower extremity.  Mild radiculopathy of the right side involving the L4/L5/S1/S2/S3 roots also was shown.  The record evidence does not suggest that the Veteran's service-connected radiculopathy of the right lower extremity is manifested by at least moderate incomplete paralysis of the sciatic nerve (i.e., a 20 percent rating under DC 8520) such that a higher initial rating is warranted for this disability at any time during the appeal period.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a higher initial rating for his service-connected radiculopathy of the right lower extremity.  Accordingly, the Board finds that the criteria for an initial rating greater than 20 percent for radiculopathy of the right lower extremity have not been met. 

Dismissal of Bilateral Hearing Loss Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted in the Introduction, after the Veteran perfected a timely appeal on his service connection claim for bilateral hearing loss, he requested that his appeal for this claim be withdrawn in statements made on the record at his December 2015 Board hearing.  See Board hearing transcript dated December 3, 2015, at pp. 2.  Accordingly, because there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for residuals of a right knee injury is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of a broken jaw is denied.

Entitlement to service connection for migraines, including as due to residuals of a broken jaw is denied.

Entitlement to an initial rating greater than 20 percent for a cervical spine disability is denied.

Entitlement to an initial 40 percent rating, and no higher, effective January 5, 2010, for a lumbosacral spine disability is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran also contends that his service-connected right wrist disability is more disabling than currently evaluated.  He further contends that his service-connected cervical spine disability, service-connected lumbosacral spine disability, and his service-connected radiculopathy of the right lower extremity render him unemployable, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's higher initial rating claim for a right wrist disability, he testified at his December 2015 Board hearing that he was scheduled to undergo right wrist surgery in January 2016.  See Board hearing transcript dated December 3, 2015, at pp. 19.  It is not clear whether this surgery has occurred or if it generated additional relevant treatment records.  It also is not clear whether this surgery is being done by VA or private clinicians although it appears that the Veteran gets all of his health care from VA so he likely will have this surgery done at a VA facility.  The Board notes in this regard that the Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained, to include any records from his January 2016 right wrist surgery that may be available.

With respect to the Veteran's inferred TDIU claim, he testified at his December 2015 Board hearing that he had been laid off from his prior employment at a paper mill in 2009 due to cutbacks.  He also testified that his back, neck, and right lower extremity disabilities made it difficult for him to work or to try and go back to work.  See Board hearing transcript dated December 3, 2015, at pp. 12-14.  The Veteran suggested in his Board hearing testimony that his back and neck problems contributed to his being among the first employees let go as a result of the cutbacks in 2009.  Id.

The Board notes that, although the Veteran currently does not meet the scheduler criteria for a TDIU, entitlement to a TDIU may be established on an extraschedular basis, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  See 38 C.F.R. §§ 4.16(a), (b) (2015).  Service connection is in effect for lumbosacral strain, degenerative disc disease, and degenerative joint disease, evaluated as 20 percent disabling effective March 31, 2009, cervical spine degenerative joint disease, degenerative disc disease, and strain, evaluated as 20 percent disabling effective March 31, 2009, right wrist sprain and osteoarthritis, evaluated as 10 percent disabling effective March 31, 2009, and right lower extremity radiculopathy, evaluated as 10 percent disabling effective July 18, 2014.  The Veteran's combined disability rating for compensation is 50 percent effective July 18, 2014.  See 38 C.F.R. § 4.25 (2015).  The Board also has granted service connection for residuals of a right knee injury and tinnitus and assigned a higher initial 40 percent rating effective January 5, 2010, for a lumbosacral spine disability in this decision.

It is not clear to the Board whether the Veteran currently is employed or if, as he asserted in his Board hearing testimony, his service-connected disabilities precluded his employability.  For example, although the Veteran reported at his VA examinations in July 2014 that he was employed as a flagger on a road construction project, he subsequently testified that his service-connected disabilities were interfering with his duties as a flagger and he was considering seeking VA vocational rehabilitation in order to be retrained for other employment.  See Board hearing transcript dated December 3, 2015, at pp. 12-13.  Thus, the Board finds that, on remand, the Veteran should be given the opportunity to complete a VA Form 21-8940 and, among other things, identify the service-connected disabilities which preclude his employability and provide a complete employment history.

The Board next notes that the medical evidence of record does not address the impact of the Veteran's service-connected disabilities, alone or in combination, on his employability.  The Board acknowledges that the VA clinician who conducted the Veteran's VA examinations in July 2014 provided some limited information concerning the impact of his service-connected disabilities on his employment but did not address whether these disabilities, alone or in combination, precluded the Veteran's employability.  The Board observes in this regard that VA's duty to assist includes obtaining an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the impact of his service-connected disabilities, alone or in combination, on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU, including on an extraschedular basis.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to lost time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a right wrist disability since his service separation.  Obtain all VA treatment records which have not been obtained already, to include any surgery records from right wrist surgery scheduled for January 2016.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, schedule the Veteran for appropriate examination to determine whether his service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical and employment history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to specify the occupational limitations associated with the service-connected disabilities.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that service connection is in effect for lumbosacral strain, degenerative disc disease, and degenerative joint disease, cervical spine degenerative joint disease, degenerative disc disease, and strain, right wrist sprain and osteoarthritis, right lower extremity radiculopathy, residuals of a right knee injury, and tinnitus.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


